In a proceeding for the judicial settlement of the account of the executors of the last will and testament of Joseph A. Bigley, deceased, decree of the Surrogate’s Court of Kings county in so far as it adjudges (a) that Catherine Bigley, surviving spouse of the testator, had a right to elect under section 18 of the Decedent Estate Law, (b) that her election pursuant thereto is valid, (e) that she be allowed $300, pursuant to Surrogate’s Court Act, section 200, subdivision 4, and (d) that she, as the surviving spouse of the deceased, be paid the sum of $579.69 as her intestate share of his estate, unanimously affirmed, with costs to the respondent, payable out of the estate. No opinion. Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.